Citation Nr: 1417487	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-02 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of splenectomy.

2.  Entitlement to initial ratings for residuals of fracture to left tibia and fibula in excess of 20 percent before September 29, 2009, and in excess of 30 percent thereafter.

3.  Entitlement to initial rating in excess of 10 percent for lumbar strain.

4.  Entitlement to an initial rating in excess of 10 percent for right hand strain (claimed as tightening/curling of fingers).

5.  Entitlement to an initial compensable rating for residuals of right ulna fracture before September 10, 2009, and an initial rating in excess of 10 percent thereafter.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service for a three-month period prior to March 1978 and from March 1978 to January 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues of entitlement to service connection for right elbow pain and arthritis of the left leg, right arm, and back were raised by submissions from the Veteran receieved in April 2011 and February 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

On his December 2012 VA Form 9 Substantive Appeal, the Veteran requested a Travel Board hearing at his local RO.  A video-conference hearing was scheduled in March 2014, but Veteran requested that it be rescheduled.  As the requested Travel Board hearing has not been scheduled, the claims must be remanded to afford the Veteran an appropriate Board hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§20.700(a), 20.703 (2013).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a hearing before a traveling Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2007).

2.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claims should be returned directly to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

